Withdrawal of Opinion on CIA Interrogations
A previous opinion of the Office of Legal Counsel concerning interrogations by the
  Central Intelligence Agency is withdrawn and no longer represents the views of the
  Office.

                                                                      June 11, 2009

         MEMORANDUM OPINION FOR THE ATTORNEY GENERAL

   Sections 3(a) and 3(b) of Executive Order 13491, 3 C.F.R. 199 (2009
comp.), set forth restrictions on the use of interrogation methods. In
section 3(c) of that order, the President further directed that “unless the
Attorney General with appropriate consultation provides further guidance,
officers, employees, and other agents of the United States Government
may not, in conducting interrogations, rely upon any interpretation of
the law governing interrogation . . . issued by the Department of Justice
between September 11, 2001, and January 20, 2009.” We have previously
noted that this direction encompasses, among other things, four opinions
of the Office of Legal Counsel, which we withdrew on April 15, 2009.
See Withdrawal of Four Opinions on CIA Interrogations, 33 Op. O.L.C.
191 (2009). We have now determined that it also encompasses another
opinion of our Office. See Memorandum for John A. Rizzo, Acting Gen-
eral Counsel, Central Intelligence Agency, from Steven G. Bradbury,
Principal Deputy Assistant Attorney General, Office of Legal Counsel,
Re: Application of the War Crimes Act, the Detainee Treatment Act, and
Common Article 3 of the Geneva Conventions to Certain Techniques That
May Be Used by the CIA in the Interrogation of High-Value al Qaeda
Detainees (July 20, 2007).
   In connection with the consideration of this opinion for possible public
release, the Office has now reviewed this additional opinion and has
decided to withdraw it. It no longer represents the views of the Office of
Legal Counsel.

                                         DAVID J. BARRON
                                   Acting Assistant Attorney General
                                        Office of Legal Counsel




                                       239